Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 1 of 41
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 2 of 41
                                                 Service of Process
                                                 Transmittal
                                                                        05/01/2020
                                                                        CT Log Number 537614923
TO:      MARK NORMAN
         Allstate Insurance Company
         6514 MEADOWRIDGE RD
         ELKRIDGE, MD 21075-6115

RE:      Process Served in Delaware

FOR:     Allstate Insurance Company (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Bo Kombol, Individually and on behalf of other persons similarly situated,
                                  Pltf. vs. Allstate Insurance Company, et al., Dfts.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # DV200640
NATURE OF ACTION:                 Insurance Litigation
ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, Wilmington, DE
DATE AND HOUR OF SERVICE:         By Process Server on 05/01/2020 at 14:51
JURISDICTION SERVED :             Delaware
APPEARANCE OR ANSWER DUE:         -
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/01/2020, Expected Purge Date:
                                  05/06/2020

                                  Image SOP

                                  Email Notification, SUZANNE KRUG suzanne.krug@allstate.com

                                  Email Notification, TERRI BRUBAKER tbrud@allstate.com

                                  Email Notification, MARK NORMAN mark.norman@allstate.com

                                  Email Notification, BRIDGET JANKOWSKI bridget.jankowski@allstate.com
                                  Email Notification, DOROTHY JOHNSON djoii@allstate.com

                                  Email Notification, MARLENE MYERS marlene.meyers@allstate.com

SIGNED:                           The Corporation Trust Company
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / SK
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 3 of 41

                                                                        Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                          Fri, May 1, 2020

Server Name:                   Kevin Dunn

Location:                      Wilmington, DE
                                                            !




Entity Served                  ALLSTATE INSURANCE COMPANY

Agent Name

Case Number                    DV 20-0640

Jurisdiction                   DE




                                                                   •'




                                      :
           Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 4 of 41
I•


     Murry Warhank
     Jackson, Murdo & Grant, Pc
     203 North Ewing Street
     Helena, MT 59601
     Ph: (406)442-1308
     Fax: (406)443-7033
     mwarhank@imgm.com

     Attorneys for Plaintiff,
     BO KOMBOL, individually, and on behalf
     of other persons similarity situated

                  MONTANA THIRTEENTH JUDICIAL DISTRICT,
                               YELLOWSTONE COUNTY
      BO KOMBOL, individually and on
      behalf of other persons similarly  Cause No. DV 20-0640
      situated,

                   Plaintiff,                                      PRAECIPE

            v.

      ALLSTATE INSURANCE
      COMPANY; and DOES 1-100,

                   Defendants.

     TO:    Brandywine Process Servers
            Attn: Kevin Dunn
            2500 Delaware Ave.
            Wilmington, DE 19806

            PLEASE SERVE the enclosed copy of the Summons and Complaint on Defendant

     herein, ALLSTATE INSURANCE COMPANY, by exhibiting the enclosed original

     Summons to THE CORPORATION TRUST COMPANY, the registered agent of record, at

     Corporation Trust Center, 1209 Orange St., Wilmington, Delaware, 19801.

            Payment in the amount of $79.00 is enclosed. Please deliver your Return of Service/

     Affidavit of Service and the original Summons to our office along with your paid invoice
               Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 5 of 41
f

    for services rendered. Please don’t hesitate to call if you have questions. Thank you for your

    services.

                DATED this 29th day of April, 2020.

                                                               Jackson, Murdo & Grant, P.C.




    Praecipe                                                                                         2
r                  Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 6 of 41
        ■r>


    j



              Murry Warhank
              Jackson, Murdo & Grant, Pc
              203 North Ewing Street
              Helena, MT 59601
              Ph: (406)442-1308
              Fax: (406)443-7033
              mwarhank@i mem, com

              Attorneys for Plaintiff,
              BO KOMBOL, individually, and on behalf
              of other persons similarity situated

                           MONTANA THIRTEENTH JUDICIAL DISTRICT,
                                        YELLOWSTONE COUNTY
               BO KOMBOL, individually and on
               behalf of other persons similarly  Cause No.
                                                            DV 20-06*0
               situated,
                                                                        MARY JANE KNISELY

                           Plaintiff,                                  SUMMONS

                    v.

               ALLSTATE INSURANCE
               COMPANY; and DOES 1-100,

                           Defendants.

              TO: ALLSTATE INSURANCE COMPANY

                    A lawsuit has been filed against you.

                      Within 21 days after service of this summons on you or (42 days if you are
              the State of Montana, a state agency, or a state officer or employee), you must
              serve on the plaintiff an answer to the attached complaint or a motion under Rule
               12 of the Montana Rules of Civil Procedure. Do not include the day you were
              served in your calculation of time. The answer or motion must be served on the
              plaintiff or plaintiffs attorney, if plaintiff is represented by an attorney, whose
              name and address are listed above.

                     If you fail to respond, judgment by default will be entered against you for
              the relief demanded in the complaint.

              Summons
     I*       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 7 of 41
%4

 /




                  You also must file your answer or motion with the court.

          Date:                                  , 2020

                                                          TERRY HALPIN
                                                          CLERK OF DISTRICT COURT
                                                                     RondaPuncaft,
                                                          By-
                                                                Deputy Clerk




          Summons
      x %
              Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 8 of 41
• V




                                                                          Ci ERK Of
                                                                         district cpfiR«
                                                                          -f£^RY
            Murry Warhank
            Jackson, Murdo & Grant, Pc
                                                                        1M            A °': 35
            203 North Ewing Street
            Helena, MT 59601                                                    FILED
            Ph: (406)442-1308                                            BY
            Fax: (406)443-7033                                                 'deputy'
            mwarhank@imgm.com

            Attorneys for Plaintiff,
            BO KOMBOL, individually, and on behalf
            ofother persons similarity situated

                        MONTANA THIRTEENTH JUDICIAL DISTRICT COURT,
                                  YELLOWSTONE COUNTY
             BO KOMBOL, individually and on
             behalf of other persons similarly
                                                                      j) v 2 0- 0640
                                                         CauseNo. MARY Janf knisfiv
             situated,
                                                       COMPLAINT, STATEMENT OF
                          Plaintiff,                   CLASS ACTION AND DEMAND
                                                            FOR JURY TRIAL
             vs.

             ALLSTATE INSURANCE
             COMPANY; and DOES 1-100,                                                 0
                          Defendants.

                   Plaintiff, BO KOMBOL (“Plaintiff’) on behalf of himself, and all others

            similarly situated, complain and allege as follows:

                                             INTRODUCTION

                   1.     This is a statement of a class action lawsuit under Montana Rule of

            Civil Procedure Rule 23, seeking declaratory relief, restitution under the Unfair

            Trade Practices and Consumer Protection Act of 1973, §§ 30-14-101, et seq., MCA,
      Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 9 of 41




for unfair/deceptive acts or practices by Defendants, injunctive relief and other

equitable relief, reasonable attorneys’ fees and costs, brought on behalf of Plaintiff

and others similarly situated.

                             JURISDICTION AND VENUE

       2.     This Court has jurisdiction over Plaintiffs and Class Members’ claims

for declaratory relief under Montana Rule of Civil Procedure Rule 57.

       3.     This Court has jurisdiction over Plaintiff and the Class Members’

claims for injunctive relief, and from Defendant’s deceptive and/or unfair business

practices under Unfair Trade Practices and Consumer Protection Act of 1973,

§§ 30-14-101, et seq., MCA.

       4.     Venue is proper in this judicial district, pursuant to Montana Rule of

Civil Procedure Rule 3 because it is where Plaintiffs property is located.

                                         PARTIES

       5.     Plaintiff is, and at all relevant times was, a Montana resident. Within

the statute of limitations for the claims made herein, Plaintiff experienced

Defendant’s unlawful and deceptive acts and practices.

       6.     Plaintiff appears in this action on behalf of himself and on behalf of all

others similarly situated.

       7.     Defendant, Allstate Insurance Company, is an insurance company and

engages in the insurance business throughout Montana.



Complaint, Statement of Class Action and Demand for Jury Trial                          2
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 10 of 41




       8.     Plaintiff is informed that Allstate Insurance Company was the insurer

under the insurance policy that was effective at all relevant times for Plaintiffs

property located at 260 Wind Cave Circle, Billings, Montana 59102-6949.

       9.     Plaintiff is informed and believes that DOES 1 through 100 are

corporations, individuals, limited liability partnerships, limited liability companies,

general partnerships, sole proprietorships or are other business entities or

organizations of a nature not currently known to Plaintiff.

       10.    Plaintiff is unaware of the true names of Defendant DOES 1 through

100. Plaintiff sues said defendants by said fictitious name, and will amend this

complaint when the true names and capacities are ascertained or when such facts

pertaining to liability are ascertained, or as permitted by law or by the Court.

Plaintiff is informed and believes that each of the fictitiously named Defendants is

in some manner responsible for the events and allegations set forth in this

Complaint.

       11.    Plaintiff is informed and believes, and, based thereon, alleges that at all

relevant times, each Defendant was an employer, was the principal, agent, partner,

joint venture, officer, director, controlling shareholder, subsidiary affiliate, parent

corporation, successor in interest and/or predecessor in interest of some or all of the

other Defendants, and was engaged with some or all of the other Defendants in a

joint enterprise for profit and bore such other relationships to some or all of the



Complaint, Statement of Class Action and Demand for Jury Trial                            3
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 11 of 41




other Defendants so as to be liable for their conduct with respect to the matters

alleged in this complaint. Plaintiff is further informed and believes and thereon

alleges that each Defendant acted pursuant to and within the scope of the

relationships alleged above, and that at all relevant times, each Defendant knew or

should have known about, authorized, ratified, adopted, approved, controlled, aided

and abetted the conduct of all other Defendants. As used in this Complaint

“Defendant” means “Defendants and each of them,” and refers to the Defendants

named in the particular cause of action and DOES 1 through 100.

       12.    At all times mentioned herein, each Defendant was the co-conspirator,

agent, servant, employee, and/or joint venture of each of the other Defendants and

was acting within the course and scope of said conspiracy, agency, employment,

and/or joint venture and with the permission and consent and knowledge of each of

the other Defendants.

               FACTS COMMON TO ALL CAUSES OF ACTION

       13.    Allstate Insurance Company operates in Yellowstone County,

Montana.

       14.    At times during the liability period, Allstate Insurance Company

insured homeowners like Plaintiff in Montana and adjusted claims arising from

covered insurance losses, like the losses incurred by Plaintiff.

       15.    On May 21, 2016, Plaintiff suffered what was determined by



Complaint, Statement of Class Action and Demand for Jury Trial                        4
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 12 of 41




Defendants to be a covered homeowner’s loss.

       16.    On or around December 19, 2019, Defendants and Plaintiff agreed on a

partial scope and repair cost of the loss, and Defendants paid Plaintiff based on the

agreed partial scope.

       17.    Defendants did not pay and withheld profit and overhead from Plaintiff

on the claim unless and until it was incurred.

       18.    Defendants did not cite to any insurance contract provision as the basis

for withholding profit and overhead from Plaintiff on the claim until it was incurred,

nor did they cite any regulation of law for such refusal.

       19.    Defendants’ position with respect to withholding profit and overhead

from Plaintiff on the claim until it was incurred violates the Montana Insurance

Regulations governing the handling of insurance claims.

       20.    As a result of this conduct, Allstate Insurance Company has profited

from retaining money it owed to every person who, like Plaintiff, did not receive at

all, or the interest thereon, the profit and overhead on the claim until it was incurred.

              CLASS DEFINITIONS AND CLASS ALLEGATIONS

       21.    Plaintiff brings this action on behalf of himself and on behalf of all

other similarly situated persons as a class action pursuant to Montana Rule of Civil

Procedure Rule 23. The members of the Class are defined as follows:




Complaint, Statement of Class Action and Demand for Jury Trial                         5
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 13 of 41




              Profit and Overhead Class: All Allstate Insurance Company
              policyholders who made a claim for damage to their real property
              located in Montana within the last eight (8) years where Allstate
              Insurance Company provided money to policyholders but did not pay
              profit and overhead until and unless it was incurred.

       22.    This action has been brought and sought to be properly maintained as a

class action pursuant to the provisions of Montana Rule of Civil Procedure Rule 23

and other applicable law.

       23.    Numerosity: Members of the Class are so numerous that their

individual joinder is impracticable. Plaintiff estimates that there are no less than

1,000 persons in the identified classes. The precise number of Class members and

their addresses are unknown to Plaintiff. However, Plaintiff is informed and

believes that the number can be obtained from Defendants’ insurance claims

records. Class members may be notified of the pendency of this action by

conventional mail, electronic mail, the Internet, or published notice.

       24.    Commonality: Common questions of law and fact exist as to all

members of the Class. These questions predominate over any questions effecting

only individual members of the class. These common factual and legal questions

include:

              (a) Whether Allstate Insurance Company’s refusal to pay profit and

       overhead until and unless incurred violates Montana’s insurance

       regulations;


Complaint, Statement of Class Action and Demand for Jury Trial                         6
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 14 of 41




              (b) Whether Allstate Insurance Company’s refusal to pay profit and

       overhead until and unless incurred resulted in windfall of profits that

       Defendants were not entitled;

              (c) Whether Allstate Insurance Company committed deceptive and/or

       unfair unlawful practices or acts within the meaning of Unfair Trade Practices

       and Consumer Protection Act of 1973, §§ 30-14-101, et seq., MCA;

              (d) Whether Allstate Insurance Company breached the contract of

       insurance it had with Plaintiff and putative class members; and

              (e) Whether Allstate Insurance Company raises any affirmative

       defenses that are universal in application.

       25.    Typicality: Plaintiffs claims are typical of the claims of the members

of the respective Classes because Plaintiff, as Allstate Insurance Company’s

insureds who suffered losses, were entitled to receive profit and overhead when

Allstate Insurance Company paid the actual cash value on the insurance claims.

Plaintiff sustained the same types of injuries and losses that the Class members

sustained. Plaintiff is subject to the same affirmative defenses as the members of

the class.

       26.    Adequacy: Plaintiff will adequately and fairly protect the interests of

each member of the Class. Plaintiff has no interest adverse to the interests of absent

Class members. Plaintiff is represented by legal counsel who has substantial class



Complaint, Statement of Class Action and Demand for Jury Trial                       7
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 15 of 41




action experience in civil litigation.

       27.    Superiority: A class action is superior to other available means for

fair and efficient adjudication of the claims of the Class and would be beneficial for

the parties and the court. Class action treatment will allow a large number of

similarly situated persons to prosecute their common claims in a single forum,

simultaneously, efficiently, and without the unnecessary duplication of effort and

expense that numerous individual actions would require. The monetary amounts

due to many individual class members are likely to be relatively small, and the

burden and expense of individual litigation would make it difficult or impossible for

individual members of each Class to seek and obtain relief. A class action will

serve an important public interest by permitting such individuals to effectively

pursue recovery of the sums owed to them. Further, class litigation prevents the

potential for inconsistent or contradictory judgments raised by individual litigation.

       28.    Predominance: The questions presented under the commonality

requirement predominate over any other questions effecting only individual.

members of the class. The unique and individual way Plaintiff and Class members

experienced the harm does not change the fact that the harm - refusal to pay profit

and overhead until and unless incurred - remains the same. Additionally, the

calculation of damages on an individual basis does not preclude class certification

when the common issues of law and fact predominate.



Complaint, Statement of Class Action and Demand for Jury Trial                        8
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 16 of 41




                         FIRST CAUSE OF ACTION
                 UNFAIR/DECEPTIVE TRADE PRACTICES
   (By Plaintiff and the Profit and Overhead Class against all Defendants)

       29.    Plaintiff incorporates paragraphs 1 through 28 of this complaint as

though fully alleged herein.

       30.    This cause of action is brought pursuant to the Unfair Trade Practices

and Consumer Protection Act of 1973, §§ 30-14-101, etseq., MCA. Defendants’

conduct constitutes unfair, unlawful and/or deceptive business practices within the

meaning of the Unfair Trade Practices and Consumer Protection Act of 1973,

§§ 30-14-101, et seq., MCA.

       31.    Defendants provide insurance related services in Montana. At times

during the liability period, Defendants operated an insurance company which issued

homeowner’s insurance coverage and sold such coverage to the general public.

       32.    At all times during the liability period when Defendants’ insureds’

suffered what Defendants determined to be covered insurance losses. Defendants

agreed to the entire or partial scope and cost of repair, Defendants withheld money

from its insureds and Plaintiff by withholding profit and overhead unless and until it

was incurred.

       33.    At all times during the liability period, Plaintiff and others similarly

situated were victims of the practice of Defendants wherein Defendants withheld

profit and overhead from its insureds unless and until it was incurred.



Complaint, Statement of Class Action and Demand for Jury Trial                           9
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 17 of 41




       34.     During the liability period, Defendants failed to pay to Plaintiff and all

other members of the putative class the proper amount of money owed for their

losses because it withheld profit and overhead until it was incurred.

       35.     By saving money from the above-referenced practice and paying less

for property damage than is reasonable, Defendants are unfairly making more

money.

       36.     At all times during the liability period, Plaintiff and those other

similarly situated were not provided reimbursement for profit and overhead or the

interest on the profit and overhead once it was actually paid.

                       SECOND CAUSE OF ACTION
                         DECLARATORY RELIEF
  (By Plaintiff and the Profit and Overhead Class against all Defendants)

       37.     Plaintiff incorporates paragraphs 1 through 36 of this complaint as

though fully alleged herein.

       38.     A dispute has arisen between Plaintiff and Defendants as to whether

the Montana Insurance Code, Insurance Regulations and Montana law thereunder

prohibit Allstate Insurance Company from withholding profit and overhead until it

is incurred.

       39.     Plaintiff, on behalf of himself and all other similarly situated

individuals, seek declaratory relief from this Court or in the form of an order that

defines the respective rights and duties of Plaintiff and the Profit and Overhead



Complaint, Statement of Class Action and Demand for Jury Trial                         10
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 18 of 41




Class, on the one hand, and Defendants, on the other, under Montana statutes and

regulations governing insurance claims.

       40.    Further, Plaintiff seeks an order that Defendants’ practice of

withholding profit and overhead from its insureds until it is incurred violates

Montana law.

                        THIRD CAUSE OF ACTION
                         BREACH OF CONTRACT
  (By Plaintiff and the Profit and Overhead Class against all Defendants)

       41.    Plaintiff incorporates paragraphs 1 through 40 of this complaint as

though fully alleged herein.

       42.    Plaintiff and Defendant entered into a policy of insurance (the

“Policy”). Attached hereto and incorporated herein as Exhibit 1 is a true and

correct copy of the Policy.

       43.    The Policy required Allstate Insurance Company to pay Plaintiff and

the putative class profit and overhead upon payment of the actual cash value

payment.

       44.    Allstate Insurance Company breached the Policy by failing to pay

Plaintiff and the putative class profit and overhead upon payment of the actual cash

value. Instead, Allstate Insurance Company withheld profit and overhead payment

from Plaintiff and the putative class members until and unless it was incurred.




Complaint, Statement of Class Action and Demand for Jury Trial                      11
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 19 of 41




       45.    Plaintiff and the putative class members have performed all covenants

and conditions required under the Policy or have been excused from doing so due

to Allstate Insurance Company’s breach.

       46.    As a proximate result of Defendant’s conduct, Plaintiff and the

putative class suffered economic loss.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and all others similarly

situated, pray for relief and judgment against Defendant as follows:

       1.     That this action be certified as a class action pursuant to Montana Rule

of Civil Procedure Rule 23;

       2.     That pursuant to the Unfair Trade Practices and Consumer Protection

Act of 1973, §§ 30-14-101, etseq, MCA, Defendant, its officers, directors,

principals, assignees, successors, agents, representatives, employees,

subsidiaries, affiliates, and all persons, corporations and other entities acting by,

through, under, or on behalf of said Defendant, or acting in concert or

participation with it, be permanently enjoined from directly or indirectly

committing any violations of the Unfair Trade Practices and Consumer Protection

Act of 1973, §§ 30-14-101, et seq, MCA, including, but not limited to, the

violations alleged in this complaint;

       3.     Ordering the disgorgement of all sums unjustly obtained from Plaintiff,



Complaint, Statement of Class Action and Demand for Jury Trial                      12
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 20 of 41




the members of the Class and the public;

       4.     Ordering Defendant to make restitution to Plaintiff, the members of the

Class and the public, if it is found the practices are illegal;

       5.     An order granting the declaratory relief sought in the second cause of

action for Plaintiff and each member of the Class;

       6.     Awarding prejudgment and post-judgment interest at the maximum

legal rate;

       7.     Awarding attorneys’ fees according to proof;

       8.     Awarding costs of suit herein; and

       9.     All such other and further relief as the Court deems just and proper.

       DATED this 23rd day of April, 2020.

                                                 Jackson, Murdo & Grant, Pc




                                                 Murry        nk I
                                                 Attorney^or Plcintiff, BO KOMBOL,
                                                 each individuals and on behalf of
                                                 other persons similarly situated




Complaint, Statement of Class Action and Demand for Jury Trial                        13
     Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 21 of 41




                            DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for himself and the Class on all claims so

triable.

       DATED this 23rd day of April, 2020.

                                                 Jack:           'O & Grant, Pc




                                                 Mi           ank
                                                 Attorney y for Plaintij r, BO KOMBOL,
                                                 each inc ividually arm on behalfof
                                                 other pe 'sons similarly situated




Complaint, Statement of Class Action and Demand for Jury Trial                        14
Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 22 of 41




                                                                                                 You're in good hands.


                                                                                  Information as of March 10,2016
Hobson Insurance                                                                  Policyholder(s)
PO Box 251
                                                                                                               Page 1 of 2
Hobson MT 59452                                                                   Bo Kombol
                                                                                  Policy number
                                                                                  987 25S 8551
                                                                                  Your Allstate agency is
                                                                                  Hobson Insurance
                                                                                  (800) 296-7985
                                                                                  kristy@businessquote.com
  BO KOMBOL
  260 WIND CAVE CIR
  BILLINGS MT 59102-6949




  Thank You for Being a Loyal Allstate Customer—Werre Happy to Have
  You with Us!
  Here's your House & Home insurance renewal offer for the next 12 months. I've also included a guide to what's in
  this package and answers to some common questions.

  Renewing your policy is easy
  Keep an eye out for your bill, which should arrive in a couple of weeks. Just send your payment by the due date
  on your bill.
  If you’re enrolled in the Allstate Easy Pay Plan, you won't receive a bill—we'll send you a statement with your
  payment withdrawal schedule.
  You also won't receive a bill if a mortgage company or lienholder pays your insurance premium for you.

  How to contact us
  Give me a call at (800) 296-7985 if you have any questions. It's my job to make sure you're in good hands.


  Sincerely,




  Hobson Insurance
  Your Allstate Agent
                                                                                                             RP378-4




                                                     EXHIBIT

                                               §
         Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 23 of 41


 Policy number:               9872S5 8S5                                                                                                 Page 2 of 2
 Policy effective date:       April 30,2016
 Your Allstate agency is      Hobson Insurance
                              (800) 296-7985




 Your Insurance Coverage Checklist
 We're happy to have you as an Allstate customer! This checklist outlines what's in this package and provides answers to some
 basic questions, as well as any "next steps" you may need to take.

 □ What's in this package?                                                      □ What about my bill?
   See the guide below for the documents that are included.                       Unless you've already paid your premium in full, we’ll send
   Next steps: review your Policy Declarations to confirm you                     your bill separately. Next steps: please pay the minimum
   have the coverages, coverage limits, premiums and                              amount by the due date listed on it.
   savings that you requested and expected. Read any                                    You can also pay your bill online at allstate.com or by
   Endorsements or Important Notices to learn about new                                 calling 1-800-ALLSTATE (1-800-255-7828). Para
   policy changes, topics of special interest, as well as                               espanol, llamar al 1-800-979-4285. If you're enrolled in
   required communications. Keep all of these documents                                 the Allstate® Easy Pay Plan, we'll send you a statement
   with your other important insurance papers.                                          detailing your payment withdrawal schedule.

 □ Am I getting all the discounts I should?                                      □ What if I have questions?
   Confirm with your Allstate Agent that you're benefiting                         You can either contact your Allstate Agent or call us 24/7
   from all the discounts you're eligible to receive.                              at 1-800-ALLSTATE (1-800-255-7828) - para espanol,
                                                                                   llamar al 1-800-979-4285 - with questions about your
                                                                                   coverage, or to update your coverages, limits, or
                                                                                   deductibles. Or visit us online at allstate.com.




 A guide to your renewal package
                               fiMliuli                                         Q4Wjt.l1

                                                  —•j           T'
                                                                         me rfesimpfa
                                                 --
  gJLSUU^,                      seatsw



            img       'pig                vsrsxss— .SgggSg*
                                                ***. ; jsivwssaae'*
          m
                      OT^'SfjoKSr

                      sfe'SS'                                            =

  Policy             Policy               Important                   Insurance Made
  Declarations*       Endorsements        Notices                     Simple                                                                             sao
  The Policy          If we make any      We use these                Insurance seem                                                                     §
  Declarations        changes to your      notices to call            complicated?                                                                       §
                                                                                                                                                         O
  lists policy       policy, these        attention to                Our online                                                                         s5
  details, such as   documents will       particularly                guides explain                                                                     o
  your property      include your new     important                   coverage terms                                                                     s
  details and        contract              coverages, policy          and features:                                                                      s
  coverages.          language.            changes and                www.allstate.com/                                                                  §
                                                                                                                                                         m
                                                                      madeslmnle
                                           discounts.                                                                                                    S
                                                                                                                                                         5
                                                                                                                                                         o
                                                                      /facildeentender
                                                                                                                                                         h-


                                                                                                                                                         O
* To make it easier to see where you may have gaps in your protection, we've highlighted any coverages you do not have in the
  Coverage Detail section in the enclosed Policy Declarations.                                                                                         S ai
                                                                                                                                                         s5
                                                                                                                                                       ssg
                                                                                                                                                       ill
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 24 of 41


Renewal House & Home Policy Declarations
Your policy effective date is April 30,2016                                                                      You're in good hands.


                                                                                                                                 Page 1 of 4

Total Premium for the Policy Period                                                              Information as of March 10,2016

Premium for property insured                                                        $1,733.70 Summary
(Total                                                                           $1,733.70) Named Insured(s)
                                                                                                 Bo Kombol
                                                                                                 Mailing address
                                                                                                 260 Wind Cave Cir
DiSCOUntS (included in your total premium)                                                       Billings MT 59102-6949
Protective Device              $33.54             Claim Free                    $247.30          Policy number
Home Buyer                     $31.86             Loyalty                       $73.90           1987255 8551
Responsible Payment            $524.24            Welcome                       $73.90
                                                                                               Your policy provided by
 Total discount savings                                                            $984.74 Allstate Vehicle and Property
                                                                                  ■naifljwMHgg Insurance Company
                                                                                                 Policy period
                                                                                                 Beginning April 30,2016 through April
Insured property details*                                                                        30,2017 at 12:01 a.m. standard time
Please review and verify the information regarding your insured property. Please                 Your Allstate agency is
refer to the Important Notice (X73182) for additional coverage information. Contact              Hobson Insurance
us if you have any changes.                                                                      PO Box 251
Location of property insured: 260 Wind Cave Cir, Billings, MT 59102-6949                         Hobson MT 59452
                                                                                                 (800) 296-7985
Dwelling Style:                                                                                  kristy@businessquote.com
 Built in 1996; 1 family; 1558 sq. ft.; 1 story
Foundation:                                                                                      Some or all of the information on your
 100% Basement (100% finished)                                                                   Policy Declarations is used in the rating
                                                                                                 of your policy or it could affect your
Attached structures:
                                                                                                 eligibility for certain coverages. Please
 One 2-car attached garage                        Open porch, 112 sq. ft.
                                                                                                 notify us immediately if you believe
Interior details:                                                                                that any information on your Policy
  One semi-custom kitchen                         One average half bath                          Declarations is incorrect. We will make
  Three semi-custom full baths                                                                   corrections once you have notified us,
                                                                                                 and any resulting rate adjustments, will
Exterior wall type:
                                                                                                 be made only for the current policy
 100% wood siding
                                                                                                 period or for future policy periods.
Interior wall partition:                                                                         Please also notify us immediately if you
 100% drywall                                                                                    believe any coverages are not listed or
Heating and cooling:                                                                             are inaccurately listed.
 Gas hot air heating, 100%                         Central air - same ducts, 100%
Additional details:
 Interior wall height - less than 10 ft,
   100%
Fire protection details:
 Fire department subscription - no                 2 miles to fire department
Roof surface material type:                                                                                                                    S
                                                                                                                                               02



                                                                                   (continued)                                                 i-
                                                                                                                                               s


                                                                                                                                         m
          Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 25 of 41


Renewal House & Home Policy Declarations                                                                                      Page 2 of 4
Policy number:           987 25S 855
Policy effective date:  April 30, 2016
Your Allstate agency is Hobson Insurance
                        (800) 296-7985




Insured property details* (continued)
 Composition
 ■ 100% asphalt/fiberglass shingle

Roof details:
Predominant roof type: Composition              Age of roof - 20 years
Roof geometry - Gable
Reminder about your Roof Surface Coverage:
Your policy provides coverage for your roof surface as described in the Roof Surfaces
Endorsement, which states that we will pay for covered windstorm and/or hail damage
to your roof surface according to the Roof Surfaces Payment Schedule included on the
endorsement

  Because your Composition roof is 20 years old, the percent of roof
  surface replacement cost currently covered for windstorm or hail
  damage is: 40%.

Mortgagee
WELLS FARGO BANK NA 936 ITS SUCCESSORS &/OR ASSIGNS
P O Box 100515, Florence, SC 29502-0515
Loan number: 0423544287
Additional Interested Party - None
*This is a partial list of property details. If the interior of your property includes custom
construction, finishes, buildup, specialties or systems, please contact your Allstate
representative for a complete description of additional property details.


Coverage detail for the property insured
Coverage                                       Limits of Liability                              Applicable Deductible(s)
                                                                                                                                             Sg
Dwelling Protection                            $282,170                                         • $1,500 Windstorm and Hail
                                                                                                • $1,000 All other perils                     o
                                                                                                                                              I-
                                                                                                                                              2
Other Structures Protection                    $28,217                                          • $1,500 Windstorm and Hail
                                                                                                • $1,000 All other perils
Personal Property Protection                   $197,519                                         • $1,500 Windstorm and Hail                   3
                                                                                                                                              §
                                                                                                • $1,000 All other perils                     8
Additional Living Expense                      Up to 24 months not to exceed $56,434                                                          8
                                                                                                                                              O

Family Liability Protection                    $300,000 each occurrence                                                                       S
                                                                                                                                              8o
Guest Medical Protection                       $5,000 each person                                                                             S
Building Codes                                 $28,217                                                                                        SI
Building Materials Theft                       Not purchased*                                                                                 §
                                                                                                                                              8
                                                                                                                                              5
                                                                                                                                              O
                                                                                                                                              \r
                                                                                                                              (continued)
                                                                                                                                              8
                                                                                                                                            So§
                                                                                                                                            sag
                                                                                                                                            2§i
      Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 26 of 41


Renewal House & Home Policy Declarations
Policy number:
Policy effective date:
                         987 255 85S
                        April 30,2016                                                     @> Allstate   You're in good hands.
Your Allstate agency is Hobson Insurance
                        (800) 296-7985
                                                                                                                       Page 3 of 4


Coverage                                 Limits of Liability                              Applicable Deductible^)
Building Structure Reimbursement         20% above dwelling protection
Extended Limits
Dwelling in the Course of Construction   Not purchased*
Electronic Data Recovery                 Not purchased*
Extended Coverage on Cameras             Not purchased*
Extended Coverage on Jewelry,            Not purchased*
Watches and Furs
Extended Coverage on Musical             Not purchased*
Instruments
Extended Coverage on Sports              Not purchased*
Equipment
Extended Premises                        Not purchased*
Fair Rental Income                       Not purchased*
Golf Cart                                Not purchased*
Green Improvement                        Not purchased*
Home Day Care                            Not purchased*
Identity Theft Expenses                  $25,000 per policy period
Increased Coverage on Business           Not purchased*
Property
Increased Coverage on Theft of           Not purchased*
Silverware
Loss Assessments                         Not purchased*
Roof Surfaces Extended Coverage          Not purchased*
Secondary Residence                      Not purchased*
Select Value                             Not purchased*
Select Value with Roof Surfaces          Not purchased*
Extended Coverage
Water Back-Up                            $5,000                                           ■ $500 Water Back-Up
Yard and Garden                          Not purchased*

* This coverage can provide you with valuable protection. To help you stay current with
 your insurance needs, contact your agent to discuss available coverage options and
  other products and services that can help protect you.



Scheduled Personal Property Coverage
Your policy does not include Scheduled Personal Property Coverage. This coverage can provide you with valuable protection. To
help you stay current with your insurance needs, contact your agent to discuss available coverage options and other products and
services that can help protect you.
                                                                                                                                          2g




                                                                                                                                m
                                                                                                                                LSKVJ?:
         Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 27 of 41


Renewal House & Home Policy Declarations                                                                                 Page 4 of 4
Policy number:           987 25S 8S5
Policy effective date:  April 30,2016
Your Allstate agency is Hobson Insurance
                        (800) 296-7985




Your policy documents
Your House & Home policy consists of the Policy Declarations, any Policy Declarations Addendum, and the following
documents. Please keep them together.
■ House & Home Policy - AVP81                                    • Identity Theft Expenses Endorsement - AVP27
• Building Structure Reimbursement Extended Limits               ■ Roof Surfaces Endorsement - AVP247
  Endorsement - AVP13
• Windstorm and Hail Deductible Endorsement - AVP82              • Montana Amendatory Endorsement - AVP214-1
• Water Back-Up Endorsement - AVP258



Important payment and coverage information
Here is some additional, helpful information related to your coverage and paying your bill:
► You purchased our Enhanced Package as part of your policy, which provides you with the following benefits:
   ■ Claim RateGuardSM
     This feature will help you keep your discounts and avoid a premium increase in the unfortunate event that you have a
     claim. If you file a claim to which we apply the Claim RateGuardSM feature, you will not lose the Claim Free Discount, if
     you already have that discount on your policy.
   ■ Claim-Free Bonus
     For every twelve-month period that your policy is claim-free, you will earn a Claim-Free Bonus credit of up to 5% of your
     current policy's premium, which you can apply toward your next renewal premium. If your policy does not renew, we will
     apply the credit amount to any outstanding premium balance and any remainder refunded to you.
► Coverage A - Dwelling Protection Limit includes an approximate increase of $596 due to the Property Insurance
  Adjustment provision. Coverage B - Other Structures Protection and Coverage C - Personal Property Protection adjusted
  accordingly.

► Do not pay. Mortgagee has been billed.

                                                                                                                                        8g
Allstate Vehicle and Property Insurance Company’s Secretary and President have signed this policy with legal authority at
                                                                                                                                        o
Northbrook, Illinois.                                                                                                                   $

                                                                                                                                         Pi
                                                                                                                                         5
                                                                                                                                         o
Steven P. Sorenson                                                Susan L. Lees                                                          O
                                                                  Secretary                                                              o
President                                                                                                                                8
                                                                                                                                         S
                                                                                                                                         ©
                                                                                                                                         o



                                                                                                                                         8
                                                                                                                                         s
                                                                                                                                         8
                                                                                                                                         5
                                                                                                                                         O




                                                                                                                                         s
                                                                                                                                       KS§

                                                                                                                                       628
                                                                                                                                       111
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 28 of 41


Policy Endorsement
Policy number:
Policy effective date:
                            1987255 855
                            April 30,2016
                                                                                           (SMilstate     You're in good hands.
Your Allstate agency is     Hobson Insurance
                            (800) 296-7985
                                                                                                                              Page 1 of 2


The following endorsement changes your policy.                        For the purposes of this endorsement only, Section I
Please read this document carefully and keep it with                  Additional Protection is replaced with the following:
your policy.
                                                                      •   Water Back-Up-Coverage WB Additional Protection
                                                                          The coverage afforded under Water Back-Up-Coverage
Water Back-Up Endorsement - AVP258                                        WB Additional Protection does not increase the limit of
For an additional premium and when your Policy Declarations               Water Back-Up-Coverage WB.
indicates that Water Back-Up applies, the following coverage
is added:                                                                 Additional Living Expense
                                                                          We will pay the reasonable increase in living expenses
Water Back-Up-Coverage WB                                                 necessary to maintain your normal standard of living when
We will cover sudden and accidental direct physical loss to               a direct physical loss covered under Water Back-Up-
property we cover under Dwelling Protection-Coverage A,                   Coverage WB makes your residence premises
Other Structures Protection-Coverage B and Personal                       uninhabitable. However, additional living expense due to
Property Protection-Coverage C caused by water or any other               remediation of mold, fungus, wet rot or dry rot will not be
substances within your dwelling or other building structures              paid in addition to any amounts paid or payable under
on the residence premises which:                                          Section I Conditions, Mold, Fungus, Wet Rot And Dry Rot
a) backs up through sewers or drains located within the                   Remediation As A Direct Result Of A Water Loss Covered
     residence premises; or                                               Under Water Back-Up-Coverage WB.
b) overflows from a sump pump, sump pump well or other
     system located within the residence premises designed                Payment for additional living expense as a result of a direct
     for the removal of subsurface water which is drained from            physical loss covered under Water Back-Up-Coverage
     a foundation area of a structure.                                    WB will be limited to the least of the following:
                                                                          a) the time period required to repair or replace the
The limit of liability for Water Back-Up-Coverage WB is                       property we cover, using due diligence and dispatch;
shown on your Policy Declarations. This is the total amount for           b) if you permanently relocate, the shortest time for your
any one loss available under Water Back-Up-Coverage WB                        household to settle elsewhere; or
including amounts paid or payable under Water Back-Up-                    c) 12 months.
Coverage WB Additional Protection. Once this limit of liability
for Water Back-Up-Coverage WB is exhausted, no further                    These periods of time are not limited by the termination of
amounts will be available.                                                this policy.

The insurance provided by Water Back-Up-Coverage WB shall                 We do not cover any lost income or expense due to the
be excess over any other insurance that also applies to a loss            cancellation of a lease or agreement.
covered under this coverage.
                                                                          Debris Removal
This coverage does not apply if the loss occurs or is in progress         We will pay reasonable expenses you incur to remove
within the first ten days that the Water Back-Up Endorsement              debris of covered property damaged by a loss we cover
is initially bound except if the Water Back-Up Endorsement is             under Water Back-Up-Coverage WB,
bound at the original inception of your policy.
                                                                      •   Temporary Repairs After A Loss
If you increase the limit and/or lower the deductible for your            We will reimburse you for the reasonable and necessary
existing Water Back-Up Endorsement, your coverage will be                 cost you incur for temporary repairs to protect covered
limited to the prior limit and/or deductible for the first ten days       property from further imminent covered loss following a
after the new limit and/or deductible is bound to your policy.            loss we cover under Water Back-Up-Coverage WB. This
                                                                          coverage does not increase the limit of liability applying to
The deductible for Water Back-Up-Coverage WB will be                      the property being repaired.
shown on your Policy Declarations. The deductible for Water
Back-Up-Coverage WB will apply to a loss covered under
Water Back-Up-Coverage WB.




                                                                                                                                    m
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 29 of 41


Policy endorsement                                                        Page 2 of 2
Policy number:             987 2SS855
Policy effective date:     April 30,2016
Your Allstate agency is    Hobson Insurance
                           (800) 296-7985




in Section I Conditions, under item 19, Mold, Fungus, Wet Rot
And Dry Rot Remediation As A Direct Result Of A Covered
Water Loss, the following provision is added:

    Mold, Fungus, Wet Rot And Dry Rot Remediation As A
    Direct Result Of A Water Loss Covered Under Water
    Back-Up-Coverage WB
    In the event of a water loss covered under Water Back-
    Up-Coverage WB, we will pay up to $5,000 for mold,
    fungus, wet rot or dry rot remediation.

    Remediation means the reasonable and necessary
    treatment, removal or disposal of mold, fungus, wet rot or
    dry rot as required to complete repair or replacement of
    property we cover under Dwelling Protection-Coverage
    A, Other Structures Protection-Coverage B or Personal
    Property Protection-Coverage C damaged by a water loss
    covered under Water Back-Up-Coverage WB, including
    payment for any reasonable increase in living expenses
    necessary to maintain your normal standard of living if
    mold, fungus, wet rot or dry rot makes your residence
    premises uninhabitable. Remediation also includes any
    investigation or testing to detect, measure or evaluate
    mold, fungus, wet rot or dry rot.

    Payments under Section I Conditions, Mold, Fungus, Wet
    Rot And Dry Rot Remediation As A Direct Result Of A
    Water Loss Covered Under Water Back-Up-Coverage WB
    will not reduce amounts paid or payable under Water
    Back-Up-Coverage WB.


All other policy terms and conditions apply.




                                                                                          a5
                                                                                          o
                                                                                          2
                                                                                          §

                                                                                          5
                                                                                          o
                                                                                          s
                                                                                          m
                                                                                          Ov
                                                                                          {=

                                                                                          8
                                                                                          S
                                                                                          o
                                                                                          o
                                                                                          K
                                                                                          2
                                                                                          3
                                                                                          8
                                                                                        ail
                                                                                        111
                                                                                        ill
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 30 of 41


Policy Endorsement
Policy number:
Policy effective date:
                           1987 25S 8551
                            April 30, 2016
                                                                                           ©Allstate.    You're in good hands.
Your Allstate agency is     Hobson Insurance
                            (800) 296-7985
                                                                                                                          Page 1 of 1


The following endorsement changes your policy.                              Roof Surface Payment Schedule
Please read this document carefully and keep it with                        The applicable percentage in this chart will apply to all
your policy.                                                                roof surface components and installation including
                                                                            the applicable overhead, profit, labor, taxes and fees
Roof Surfaces Endorsement - AVP247                                          associated with replacement of the roof surface(s).
This endorsement applies to roof surface(s) damaged or                                    Hoof Surface Material Type
                                                                                                                       All Other
destroyed by windstorm or hail.                                     Age of                                             Roof Surface
                                                                    Roof   Composition   Slate   Tile   Wood   Metal   Material Types
In Section I Conditions, under item 5, How We Pay For A Loss,       0      100%          100%    100%   100%   100%    100%
the following changes are made:                                     1       97%          99%     98%    98%    99%     97%
A. In provision a) (titled "Special Payment.”), the following
                                                                    2       94%          98%     96%    96%    98%     94%
     paragraph is added:
                                                                    3       91%          97%     94%    94%    97%     91%
     This Special Payment provision does not apply to roof
                                                                    4       88%          96%     92%    92%    96%     88%
     surface(s) when the loss is caused by windstorm or hail.
B. In provision b) (titled "Actual Cash Value."), the following     5       85%          95%     90%    90%    95%     85%
     paragraph is added:                                            6       82%          94%     88%    88%    94%     82%
     This Actual Cash Value provision does not apply to roof        7       79%          93%     86%    86%    93%     79%
     surface(s) when the loss is caused by windstorm or hail.       8       76%          92%     84%    84%    92%     76%
C. The following provision (titled "Roof Surface.") is added        9       73%          91%     82%    82%    91%     73%
     to condition 5 (titled “How We Pay For A Loss"):               10      70%          90%     80%    80%    90%     70%
     e) Roof Surface. In the event of a covered loss to roof        11      67%          89%     78%    78%    89%     67%
         surface(s) damaged or destroyed by windstorm or            12      64%          88%     76%    76%    88%     64%
         hail, we will pay the smallest of the following amounts:   13      61%          87%     74%    74%    87%     61%
         1) the repair cost of the part(s) of the roof
                                                                    14      58%          86%     72%    72%    86%     58%
              surface(s) damaged or destroyed by windstorm
              or hail; or                                           15      55%          85%     70%    70%    85%     55%
         2) the Roof Surface Payment Schedule amount,               16      52%          84%     68%    68%    84%     52%
              which is the applicable percentage(s) of the          17      49%          83%     66%    66%    83%     49%
               replacement cost of the roof surface(s) damaged      18      46%          82%     64%    64%     82%    46%
               or destroyed by windstorm or hail as indicated in    19      43%          81%     62%    62%     81%     43%
               the Roof Surface Payment Schedule below.             20      40%          80%     60%    60%     80%    40%

         However, in no event shall our payment for any loss to     21      37%          79%     58%    58%    79%     37%

         the building structure(s) or other structure(s),           22      34%          78%     56%    56%     78%     34%
         including any payments made under this Roof Surface        23      31%          77%     54%    54%     77%     31%
         provision, exceed the applicable Limit Of Liability as     24      28%          76%     52%    52%     76%     28%
         shown on the Policy Declarations for Dwelling              25      25%          75%     50%    50%     75%     25%
         Protection-Coverage A or Other Structures                  26      25%          74%     48%    48%     74%     25%
         Protection-Coverage B (or, when applicable, any            27      25%          73%     46%    46%     73%     25%
         extended coverage limits due to the application of the     28      25%          72%     44%    44%     72%     25%
         Building Structure Reimbursement Extended Limits           29      25%          71%     42%    42%     71%     25%
         Endorsement), regardless of the number of building
                                                                    30 or
         structures and structures other than building                      25%          70%     40%    40%     70%     25%
                                                                    Over
         structures involved in the loss.
                                                                    The Roof Surfaces Endorsement provisions apply in addition to
         Payment under this Roof Surface provision will not         the applicable deductible.
         include any increased cost due to the enforcement of
         building codes, ordinances or laws regulating or
         requiring the construction, reconstruction,                All other policy terms and conditions apply.
         maintenance, replacement, repair, relocation or
         demolition of building structures or other structures.
          Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 31 of 41


Policy Endorsement                                                                                                      Page 1 of 2
Policy number:               1987 25S 855
Policy effective date:       April 30, 2016
Your Allstate agency is      Hobson Insurance
                             (800) 296-7985



The following endorsement changes your policy.                            Our mailing the notice of cancellation to you will be
Please read this document carefully and keep it with                      deemed proof of notice, Coverage under this policy
                                                                          will terminate on the effective date and hour stated on
your policy.
                                                                          the cancellation notice.
Montana                                                                   Your return premium, if any, will be calculated on a
Amendatory Endorsement - AVP214-1                                         pro rata basis and refunded at the time of cancellation
                                                                          or as soon as possible. However, refund of unearned
I.   In the General section of the policy, the following changes          premium is not a condition of cancellation.
     are made:
                                                                          Our Right Not to Renew or Continue:
     A.   The Conformity To State Statutes provision is                   We have the right not to renew or continue the policy
          replaced by the following:                                      beyond the current policy period. If we do not intend
                                                                          to continue or renew the policy, we will mail you
          Conformity With Montana Statutes                                notice at least 45 days before the end of the policy
          Conformity with Montana statutes. The provisions of             period. Our mailing the notice of non-renewal to you
          this policy conform to the minimum requirements of              will be deemed proof of notice.
          Montana law and control over any conflicting statutes
          of any state in which the insured resides on or after        C. The Misrepresentation, Fraud Or Concealment
          the effective date of this policy.                              provision is replaced by the following:

     B.   The Cancellation provision is being replaced by the             Concealments Or Fraud
          following:                                                      Misrepresentations, omissions, concealment of facts,
                                                                          and incorrect statements will prevent a recovery
          Cancellation                                                    under this policy if either:
          Your Right to Cancel:                                           1. fraudulent;
          You may cancel this policy by notifying us of the
          future date you wish to stop coverage.                          2.   material either to the acceptance of the risk or to
                                                                               the hazard assumed by us; or
          Our Right to Cancel:
          We may cancel this policy by mailing notice to you at           3.   we in good faith would either not have issued this
          the mailing address shown on the Policy Declarations.                policy or would not have issued this policy in the
          When this policy has been in effect for less than 60                 limits provided or at the same premium or rate or
          days, and is not a renewal with us, we may cancel this               would not have provided coverage with respect to
          policy for any reason by giving you at least 45 days                 the hazard resulting in the loss if the true facts
          notice before the cancellation takes effect.                         had been made known to us as required by the
                                                                               application for this policy or otherwise.
          When the policy has been in effect for 60 days or
          more, or if it is a renewal with us, we may cancel this          We do not cover any loss or occurrence in which any          a
          policy for one or more of the following reasons:                 insured person has concealed or misrepresented any           §O
          1. non-payment of premium;                                       material fact or circumstance.                               S
                                                                                                                                        in


          2.   the policy was obtained by misrepresentation,           D. The following provisions are added:
                                                                                                                                        s
                                                                                                                                        §
               fraud or concealment of material facts;                                                                                  o
                                                                           Charge For Insufficient Funds                                s
                                                                                                                                        m
                                                                                                                                        Cv
          3.   material misrepresentation, fraud or concealment                                                                         p
                                                                           If at any time, your payment of any premium amount           8
               of material facts in presenting a claim, or violation       due is made by check, electronic transaction, or other       H
               of any of the policy terms; or                                                                                           §
                                                                           remittance which is not honored because of                   5
                                                                                                                                        o
                                                                           insufficient funds or a closed account, you will be
          4.   there has been a substantial change or increase in          charged a fee.                                               5
               hazard in the risk we originally accepted.                                                                               3
                                                                                                                                        8
                                                                                                                                       aJ


                                                                                                                                      ill
                                                                                                                                      III
           Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 32 of 41


Policy endorsement
Policy number:                 9872558S5
Policy effective date:        April 30,2016
Your Allstate agency is       Hobson Insurance                                                           You're in good hands.
                              (800) 296-7985
                                                                                                                         Page 2 of 2


II.   In Section I—Your Property, under Property We Cover                    We do not cover any lost income or expense due to
      Under Coverage C, item 1. is replaced by the following:                the cancellation of a lease or agreement.

      1.   Personal property owned or used by an insured                     No deductible applies to this protection.
           person anywhere in the world. When personal
           property is located away from the residence premises,     IV. Under Losses We Do Not Cover Under Coverage Y, the
           coverage is limited to 10% of Personal Property               following changes are made:
           Protection-Coverage C.
                                                                        A.   Under Losses We Do Not Cover Under Coverage Y,
           This limitation does not apply to personal property:              paragraph 2 is replaced with the following:
           a) in a newly acquired principal residence for the
               30 days immediately after you begin to move                   We do not cover bodily injury to any person on the
               property there; or                                            insured premises because of a business activity or
           b) in use at a temporary residence when a direct                  professional service conducted there.
               physical loss we cover makes your residence
               premises uninhabitable.                                       We do cover bodily injury to any person on the
                                                                             insured premises because of a professional home day
III. In Section I, Additional Protection, Additional Living                  care service conducted there.
     Expense is replaced by the following:
                                                                        6.   Under Losses We Do Not Cover Under Coverage Y,
      1.   Additional Living Expense                                         the following are added:
           We will pay the reasonable increase in living expenses
           necessary to maintain your normal standard of living              17. We do not cover bodily injury arising out of
           when a direct physical loss we cover under Dwelling                   sexual molestation, corporal punishment or
           Protection-Coverage A, Other Structures Protection-                   physical or mental abuse inflicted upon any
           Coverage B or Personal Property Protection-                           person by or at the direction of an insured person,
           Coverage C makes your residence premises                              an employee of an insured person or any other
           uninhabitable. However, additional living expense due                 person involved in any capacity in the home day
           to remediation of mold, fungus, wet rot or dry rot will               care business.
           not be paid in addition to any amounts paid or payable
           under Section I Conditions, Mold, Fungus, Wet Rot                 18. We do not cover bodily injury occurring at the
           And Dry Rot Remediation As A Direct Result Of A                       residence premises and arising out of the
           Covered Water Loss.                                                   ownership, maintenance, use, occupancy, renting,
                                                                                 loaning, entrusting, loading or unloading of:
           Payment for additional living expense as a result of a                a) draft or saddle animals;
           covered loss under Dwelling Protection-Coverage A,                    b) vehicles used with such animals;
           Other Structures Protection-Coverage B or Personal                    c) motorized land vehicles; or
           Property Protection-Coverage C will be limited to the                 d) watercraft;
           least of the following:
           a) the time period required to repair or replace the                  by an insured person or employee in the home
               property we cover, using due diligence and                        day care business.
               dispatch;
           b) if you permanently relocate, the shortest time for             19. We do not cover bodily injury to any employee of
               your household to settle elsewhere; or                            an insured person arising out of the home day
           c) 24 months.                                                         care business. This does not apply to bodily
                                                                                 injury to a residence employee.
            These periods of time are not limited by the
            termination of this policy.
                                                                     All other policy terms and conditions apply.
            In no event shall our payment for additional living
            expenses exceed the Limit Of Liability shown on your
            Policy Declarations for Additional Living Expense.
Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 33 of 41




                                                                     so
                                                                     ©
                                                                     o
                                                                     a
                                                                     o
                                                                     sm
                                                                     as
                                                                     J=
                                                                     8
                                                                     8
                                                                     5
                                                                     8
                                                                     I-
                                                                     ig
                                                                     5!

                                                                   S§8
                                                                   o9o
                                                                   111
          Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 34 of 41


Important notices
Policy number:
Policy effective date:
                                   1987 2S5 855
                                   April 30,2016
                                                                                                            ® Allstate.    You’re in good hands.
Your Allstate agency is            Hobson Insurance
                                   (800) 296-7985
                                                                                                                                           Page 1 of 6


Your Estimated Home Replacement Cost and material rates for y°ur z'p code< Allstate takes the home
-----------------------------------------------------------------------------------   characteristics you have provided and determines the updated
Allstate has determined that the estimated cost to replace                            estimated replacement cost The information about your
your home is: 5282.170.                                                               home's characteristics is provided in the "Insured property
                                                                                      details” section of your Policy Declarations.
We based your estimated cost on information provided by you
and selected data that was available to us, which is described                        If the information about your home shown in your Policy
in the "Insured property details" section of your Policy                              Declarations requires any change or if you have any questions
Declarations. Please review all the information in this section                       or concerns about the information contained in this Important
to ensure the accuracy of the information used to determine                           Notice, please contact your Allstate representative, or call us
the estimated replacement cost of your home,                                          at 1-800-ALLSTATE.

The enclosed Policy Declarations shows the limit of liability
applicable to Dwelling Protection-Coverage A of your                                  Additional Information About Dwelling Protection
homeowners insurance policy. The estimated replacement                                Limits
cost of your home is the minimum amount for which we will                             Your policy includes a feature called "Property Insurance
insure your home.                                                                     Adjustment" (PIA). PIA reflects changes in construction costs
The decision regarding the limit applicable to your Dwelling                          in your area that may have occurred during the policy period.
Protection-Coverage A is your decision to make, as long as, at
                                                                                      We would like you to know that your policy’s PIA recently
a minimum, your limit equals the estimated replacement cost
                                                                                      indicated that construction costs in your area have increased.
as determined by Allstate and does not exceed maximum
                                                                                      Based on this information, we have automatically increased
coverage limitations established by Allstate.
                                                                                      your Dwelling Protection-Coverage A limits.
It is important to keep in mind that your Coverage A limits
reflect a replacement cost that is only an estimate based on     However, it is ultimately your responsibility to consider
data that was available to us when we made this estimate (this   whether   the changes we have made are sufficient for your
information is described in the "Insured property details”       insurance   needs. It is important for you to understand that
section of your Policy Declarations). The actual amount it will  these  are only estimates and the new limits of your policy may
cost to replace your home cannot be known until after a          not provide sufficient coverage in the event of a loss. For
covered total loss has occurred. Please keep in mind that we do example, if you have done any remodeling to your home which
not guarantee the adequacy of the estimate to cover any future has not been updated in our records, your home's replacement
                                                                 cost may be higher than our current records indicate. In that
loss(es).
                                                                 case, you may want to increase your limits to reflect such
How Is the Replacement Cost Estimated?                           changes, Conversely, there is a possibility that your new limits
Many factors can affect the cost to replace your home,           may provide coverage in excess of the actual replacement cost
including its age, size, and type of construction. For example,  of your home. For example, if you originally decided to insure
the replacement cost uses construction data, such as labor and your home at an amount that exceeded the estimated
materials, that are available to us when we made this estimate, replacement cost, you may want to call your Allstate
This estimate is also based on characteristics of the home,      representative to discuss the current value of your home and
which include information that you provided to us. You might     the possibility of lowering your limits,
have chosen to insure your home for a higher amount than the
                                                                  If you have any questions about PIA, or your policy in general,
estimated replacement cost shown above.
                                                                  please contact your Allstate representative.
 Note to Customers Renewing Their Policy                                                                                    X73182
 The estimated replacement cost for your home may have
 changed since the last time we communicated this information
 to you. This is because, at renewal, Allstate uses the home      About Your Roof Surface Coverage
 characteristics that you have provided to us to recalculate and
 update the estimated replacement cost. Using updated labor
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 35 of 41


Important notices                                                                                                     Page 2 of 6
Policy number:              987 255 855
Policy effective date:     April 30,2016
Your Allstate agency is    Hobson Insurance
                           (800) 296-7985




                                                                      Policy Declarations that applies to the damaged or
We want to make sure you're aware that in the event of
                                                                      destroyed roof surface(s)—minus your
covered windstorm or hail damage to your roof surface, we will
                                                                      deductible—regardless of the number of buildings or other
provide coverage under your policy's Roof Surfaces
                                                                      structures involved in the loss.
Endorsement. With this endorsement, we will pay for covered
windstorm or hail damage to your roof surface as outlined in
                                                                  If we add the following hypothetical numbers to this example
the Roof Surface Payment Schedule included in the
                                                                  (the replacement cost of the roof is $10,000 and the
endorsement. (Note: This endorsement only applies to
                                                                  deductible is $1,000), we get the following result:
windstorm or hail damage to your roof surface; other types of
covered losses, such as fire, are handled as described in your
                                                                  40% of this $10,000 replacement cost is: $4,000.
policy.)
                                                                  After subtracting the $1,000 deductible, we would pay you:
The Roof Surface Payment Schedule gives you specific,             $3,000.
detailed information about your coverage in the unfortunate
event of windstorm or hail damage to your roof surface. While,    Here’s a graphic depiction of what we just described:
in many situations, we may not provide a full roof surface         Description                Loss        Allstate    You Pay
replacement, our new Payment Schedule can help you plan for
                                                                                              Total       Pays
these situations and more effectively manage the care and          Roof replacement cost      $10,000
maintenance of your roof.                                          Insurance coverage                     $4,000      $6,000
                                                                   (40% of replacement
In addition, we can provide you with information about
                                                                   cost)
contractors and other resources to help you assess the
                                                                   Your deductible applied                 ($1,000)   $1,000
condition of your roof and make even more informed decisions
                                                                   Total                                   $3,000     $7,000
about how to best protect your home and keep it in Good
Hands® for many years to come.
                                                                  Example #2:
How the Roof Surface Payment Schedule Works                       and it suffers windstorm or hail damage in a covered loss, we
To help you understand how the Roof Surface Payment
                                                                  would pay for the smallest of the following amounts:
Schedule works, we've provided two generic examples below.
As you review them, please refer to the Roof Surface Payment      •   The repair cost of the part(s) of the roof surface(s)
Schedule in the Roof Surfaces Endorsement enclosed in your            damaged or destroyed by windstorm or hail, minus your
policy package, which outlines how this coverage would apply          deductible, or
to various roof types of various ages.
                                                                  •   79% of the replacement cost of the roof surface(s)
Example #1:                                                           damaged or destroyed by windstorm or hail, minus your
If you have a composition roof surface that is twenty years old       deductible, or
and it suffers windstorm or hail damage in a covered loss, we
                                                                  •   The Limit Of Liability under Dwelling Protection-Coverage       S
would pay for the smallest of the following amounts:                  A or Other Structures Protection-Coverage B shown on the        5
                                                                                                                                      o
                                                                      Policy Declarations that applies to the damaged or              2
•   The repair cost of the part(s) of the roof surface(s)                                                                             8
                                                                      destroyed roof surface(s)—minus your                            O
    damaged or destroyed by windstorm or hail, minus your                                                                             3
                                                                      deductible—regardless of the number of buildings or other       5
    deductible, or
                                                                      structures involved in the loss.                                g
•   40% of the replacement cost of the roof surface(s)                                                                                sm
                                                                  If we add the following hypothetical numbers to this example        a*
    damaged or destroyed by windstorm or hail, minus your                                                                             8
                                                                  (the replacement cost of the roof is $10,000 and the
    deductible, or
                                                                  deductible is $1,000), we get the following result:                 8
                                                                                                                                      5
•   The Limit Of Liability under Dwelling Protection-Coverage                                                                         8
                                                              79% of this $10,000 replacement cost is: $7,900.                        H
    A or Other Structures Protection-Coverage B shown on the
                                                                                                                                      1
                                                                                                                                      O

                                                                                                                                     9l
                                                                                                                                    §81
                                                                                                                                    ill
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 36 of 41


Important notices
Policy number:             1987 255 855)
Policy effective date:     April 30,2016
Your Allstate agency is    Hobson Insurance                                                           You're in good hands.
                           <800) 296-7985

                                                                                                                       Page 3 of 6

After subtracting the $1,000 deductible, we would pay you:
$6,900.                                                          Summary of Changes
Here's a graphic depiction of what we just described:
                                                                          We have added an exception for the limitation of
Description                 Loss         Allstate    You Pay              coverage for a loss that occurs or is in progress within
                            Total        Pays                             the first ten days that the Water Back-Up
Roof replacement cost       $10,000                                       Endorsement is initially bound. This limitation does not
Insurance coverage (79%                  $7,900      $2,100               apply if the Water Back-Up Endorsement is initially
of replacement cost)                                                      bound at the original inception of your policy.
Your deductible applied                  ($1,000)    $1,000
Total                                    $6,900      $3,100               We have added a limitation if you increase the limit
                                                                          and/or lower the deductible for your existing Water
If you have questions about these examples—or about the Roof              Back-Up Endorsement. If you increase the limit and/or
Surface Payment Schedule in general—please contact your                   lower the deductible, your coverage will be limited to
Allstate representative to discuss them.                                  the prior limit and/or deductible for the first ten days
                                                                          after the new limit and/or deductible is bound to your
An Additional Coverage Option                                             existing policy.
If you recently replaced your roof surface—or are planning on                                                             XC3705
making this change—please send us documents reflecting this
work, such as a copy of an invoice for the work on your roof
surface. We will inspect your roof, and you may be able to       Notice of Changes to Your Homeowners
purchase Roof Surface(s) Extended Coverage, which, in the
event of covered windstorm or hail damage to your roof
                                                                 Policy~
surface, may reduce your out-of-pocket expenses.                 From time to time Allstate will revise your coverage, We've
Again, we know you may have questions about this topic. If so, included a revised Roof Surfaces Endorsement in this mailing
please feel free to contact your Allstate representative.        package that changes parts of your contract. Please read this
                                                          X73360 endorsement and keep it with your Homeowners policy.
                                                                 We're also providing you with the following summary. We
                                                                 hope you find it informative and useful, but keep in mind that
Notice of Changes to Your Homeowners                             it's not part of your contract. Always reference your policy
Policy                                                           documents for your exact coverage details.
                                                                 If you have any questions about this notice or your policy
From time to time Allstate will revise your coverage. We've      coverage, you can contact your Allstate Agent or
included a revised Water Back-Up Endorsement in this mailing     representative at 1-800-ALLSTATESH (1-800-255-7828), or
package that changes parts of your contract. Please read this    visit www.allstate.com. We're here to help!
endorsement and keep it with your Homeowners policy.
We're also providing you with the following summary. We
hope you find it informative and useful, but keep in mind that   Summary of Changes
it’s not part of your contract. Always reference your policy
documents for your exact coverage details.
                                                                 In e) Roof Surface
If you have any questions about this notice or your policy
                                                                      •   Under item 2., we've replaced "roof surface payment
coverage, you can contact your Allstate Agent or
                                                                          schedule" with "Roof Surface Payment Schedule
representative at 1-800-ALLSTATESM (1-800-255-7828), or
                                                                          amount".
visit www.allstate.com. We're here to help!
                                                                      •   Item 3. has been removed and replaced with a
                                                                          separate paragraph that follows item 2. This new



                                                                                                                              mm
                                                                                                                              m
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 37 of 41


Important notices                                                                                                         Page 4 of 6
Policy number:             1987 255 855
Policy effective date:     April 30,2016
Your Allstate agency is    Hobson Insurance
                           (800) 296-7985




        paragraph indicates that "However, in no event shall our     In Section I Additional Protection
        payment (or any loss to the building structure(s) or other   • Under Additional Living Expense, we have increased the
        structure(s), including any payments made under this             time limit in item c) from 12 months to 24 months.
        Roof Surface provision, exceed the applicable Limit Of                                                              XC3713
        Liability as shown on the Policy Declarations for Dwelling
        Protection-Coverage A or Other Structures
        Protection-Coverage B (or, when applicable, any              Please Check Your Policy Coverage
        extended coverage limits due to the application of the
        Building Structure Reimbursement Extended Limits             Limits
        Endorsement), regardless of the number of building
                                                                     When we first issued your Allstate policy, you selected specific
        structures and structures other than building structures
                                                                     coverages and coverage limits to protect your property.
        involved in the loss."
                                                                     However, your property's value may have changed since that
                                                           XC3708
                                                                     time. We'd like to remind you that it is your responsibility to
                                                                     carefully review your coverages and coverage limits at each
                                                                     policy renewal and make sure they provide you with adequate
Notice of Changes to Your Homeowners                                 coverage.
Policy                                                               Please take a few minutes to review your policy. If you have any
                                                                     questions about your insurance coverage, or if you wish to
From time to time Allstate will revise your coverage. We've
                                                                     change your policy limits, please contact your Allstate
included an Amendatory Endorsement in this mailing package
                                                                     representative.
that changes parts of your contract. Please read this
                                                                                                                              X73175
endorsement and keep it with your Homeowners policy.
We're also providing you with the following summary. We
hope you find it informative and useful, but keep in mind that       Additional Protection for Your Most
it's not part of your contract. Always reference your policy
documents for your exact coverage details.                           Valuable Possessions
If you have any questions about this notice or your policy           Property insurance covers many belongings, but some items
coverage, you can contact your Allstate Agent or                     may require higher coverage limits than those in a standard
representative at 1-800-ALLSTATESM (1-800-255-7828), or .            property policy,
visit www.allstate.com. We're here to help!
                                                                     Scheduled Personal Property (SPP) coverage gives you
                                                                     additional protection against loss or damage to your valuables.
                                                                     It's protection not typically provided with standard property
Summary of Changes                                                   coverage. SPP benefits typically include:
                                                                     •   No deductibles to meet                                           fM
In Section I—Your Property, Personal Property                                                                                             5
Protection-Coverage C                                                •   Coverage for lost or damaged items                               O

• Under Property We Cover Under Coverage C, item 1., we              •   Coverage for valuables kept in a storage location outside        §
                                                                         your home                                                        o
    have added two new exceptions to the limitation that
                                                                                                                                          $2
    applies to personal property located away from the                                                                                    o

     residence premises. Now the limitation does not apply to
                                                                     Items That May Need the Extra Protection                             o
                                                                     SPP coverage provides protection for an array of valuable            s
                                                                                                                                          cn
     personal property in a newly acquired principal residence                                                                            ov
                                                                                                                                          J=
                                                                     personal property. Here are some of the items you can protect
    for the 30 days immediately after you begin to move                                                                                   8
                                                                     by purchasing SPP coverage through Allstate:                         §
     property there or personal property in use at a temporary
                                                                                                                                          2
                                                                                                                                          ©
     residence when a direct physical loss we cover makes your       •   Jewelry (including wedding rings and precious or
     residence premises uninhabitable.                                   semi-precious stones)                                            p2
                                                                                                                                          s
                                                                                                                                         n8
                                                                                                                                         o Q


                                                                                                                                        lg§
                                                                                                                                        ill
        Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 38 of 41


Important notices
Policy number:
Policy effective date:
Your Allstate agency is
                               1987 255 855
                               April 30,2016
                               Hobson Insurance
                                                                                                     ©/instate.       You're in good hands.
                               (800) 296-7985

                                                                                                                                        Page 5 of 6

•   Furs                                                                   Approximately 90 percent of all disasters in the U.S. are flood
•   Cameras (digital, still, movie, video and related                      related. While you may think that it couldn't happen to you,
    equipment)                                                             over 25 percent of all flood losses occur in low- to
                                                                           moderate-risk areas.
•   Silverware and antiques (including furniture)
•   Musical instruments                                                    What's more, flood damage is often accompanied by other
                                                                           damage, such as wind and hail (which is typically covered
•   Collections (stamps, coins, music)
                                                                           under a property policy). So if you purchase your NFIP
•   Fine art works (including paintings, etchings, vases and               coverage through Allstate, you would have the convenience
    sculptures)                                                            and peace of mind that comes with working with just one claim
•   Manuscripts or books                                                   adjuster and one agent, instead of two or more for a flood
•   Home-office equipment (laptop, computer, audio/visual)                 claim.
•   Sports equipment (such as golf clubs)                                  Flood Coverage Is Affordable
                                                                           The federal government sets the rates for flood insurance, so
Affordable Protection for Your Valuables
                                                                           there's typically no difference in rates from policy to policy.
The cost of SPP coverage varies, but the value of your property
                                                                           You can switch to an NFIP flood insurance policy administered
is the best way to determine how much coverage you need.
                                                                           by Allstate for the same amount of premium you may be paying
The rates are generally a small percentage of the total value of
                                                                           elsewhere. If you choose Allstate, you can have the quality
the items you're insuring. This means that your valuables are
                                                                           service you’ve come to expect from us.
being protected for only a fraction of the cost.
                                                                           For more information about flood insurance, or if,you have any
Regularly Review Your SPP Coverage                                         questions about your policy in general, please contact your
Even if you currently have SPP coverage, it's a good idea to               Allstate representative or visit us at allstate.com.
review it annually. It's possible that the value of your property
has changed or that you've purchased new items that have not    * Allstate provides the standard flood insurance policy under the terms of the
been added to your coverage.                                    National Flood Insurance Act of 1968 and its amendments, and Title 44 of the
                                                                Code of Federal Regulations. The standard flood insurance policy is written by
To learn more about SPP coverage, or if you have any questions Allstate for the National Flood Insurance Program which is administered by the
about your insurance policy in general, contact your Allstate   Federal Insurance Administration, part of the Federal Emergency Management
                                                                Agency.
representative, or visit us at allstate.com.
                                                         X73169 Subject to availability and qualifications. Other terms, conditions and exclusions may
                                                                apply.
                                                                                                                                             X73168
What You Should Know About Flood
Insurance                                                                   How We Compensate Our Agencies
Most homeowners, renters and commercial insurance policies
                                                                            The company listed below uses local independent insurance
do not provide coverage for flood damage. In fact, protection
                                                                            agencies to provide customers with information and
against floods is generally available only through a separate
                                                                            high-quality service in connection with their insurance buying
policy.
                                                                            decisions. These independent insurance agencies represent
That's why Allstate is a participant in the National Flood                  the company and provide numerous services to customers on
Insurance Program (NFIP) and offers standard flood insurance                the company's behalf. Independent insurance agencies are
policies.* A flood insurance policy can help complete the                   paid a commission by the company for selling and servicing the
insurance protection for your property and help protect your                company's insurance policies and may be eligible to receive
financial well-being.                                                       additional compensation and rewards based on performance.
                                                                            Any questions about the nature of this compensation can be
You May Have More Risk from Flood Than You                                  directed to the independent insurance agency.
Think
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 39 of 41


Important notices                                                         Page 6 of 6
Policy number:              987255855]
Policy effective date:     April 30,2016
Your Allstate agency is    Hobson Insurance
                           (800) 296-7985




Allstate Vehicle and Property Insurance Company
                                                     X72007-1


Important Information Regarding Your
Allstate Policy
We would like to let you know that a single loss that occurs
during the policy period is among the criteria we use to
determine eligibility for renewal of your policy.
If you have any questions about the information contained in
this mailing, please contact your Allstate agent or call us at
1-800-ALLSTATE 0-800-255-7828).
                                                        X67288-1




                                                                                          a5
                                                                                          o
                                                                                          o
                                                                                          5
                                                                                          g
                                                                                          so
                                                                                          o
                                                                                          3
                                                                                          S
                                                                                          §
                                                                                          s
                                                                                          S
                                                                                          so
                                                                                          P
                                                                                          I
                                                                                          vO

                                                                                          8

                                                                                        §§§
                                                                                        1|§
                                                                                        Ill
       Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 40 of 41



Privacy Statement
Policy number:
Policy effective date:
                            |987 255 8551
                            April 30,2016
                                                                                          ©Allstate      You're in good hands.
Your Allstate agency is     Hobson Insurance
                            (800) 296-7985
                                                                                                                         Page 1 of 2

Thank you for choosing Allstate. We value you, respect your         companies. This information may include, but is not limited to,
privacy and work hard to protect your personal information.         your driving record, claims history, medical information and
                                                                    credit information.
This statement is provided on behalf of Allstate Insurance
Company and the affiliates ("Allstate") listed at the end of this   In addition, Allstate and its business partners gather
notice. We would like to explain how we collect, use and share      information through Internet activity, which may include, for
the information we obtain about you in the course of doing          example, your operating system, links you used to visit
business.                                                           allstate.com, web pages you viewed while visiting our site or
                                                                    applications, Internet Protocol (IP) addresses, and cookies. We
Our Privacy Assurance                                               use cookies, analytics and other technologies to help:
•   We do nal sell your personal or medical information to          • Evaluate our marketing campaigns
    anyone.                                                         • Analyze how customers use our website and applications
•   We do not share your information with non-affiliate             • Develop new services
    companies that would use it to contact you about their          • Know how many visitors have seen or clicked on our ads
    own products and services, unless permitted pursuant to a
    joint marketing agreement.                                      Also, our business partners assist us with monitoring
•   We require persons or organizations that represent or           information including, but not limited to, IP addresses, domain
    assist us in servicing your policy and claims to keep your      names and browser data, which can help us to better
    information confidential.                                       understand how visitors use allstate.com.
•   We require our employees to protect your personal
                                                                    How We Use and Share Your Personal Information
    information and keep it confidential.
                                                                    In the course of normal business activities, we use and share
As you can see, protecting your personal information is             your personal information. We may provide your information
important to us. In addition to the practices described above,      to persons or organizations within and outside of Allstate. This
we use a variety of physical, technical and administrative          would be done as required or permitted by law. For example,
security measures that help to safeguard your information. For      we may do this to:
Social Security Numbers (SSN), this includes restricting access     • Fulfill a transaction you requested or service your policy
to our employees, agents and others who use your SSN only as        • Market our products
permitted by law: to comply with the law, to provide you with       • Handle your claim
products and services, and to handle your claims. Also, our         • Prevent fraud
employees' and agents' access to and use of your SSN are            • Comply with requests from regulatory and law
limited by the law, our policies and standards, and our written          enforcement authorities
agreements.                                                          • Participate in insurance support organizations
Our privacy practices continue to apply to your information         The persons or organizations with whom we may share your
even if you cease to be an Allstate customer.                       personal information may include, among others:
                                                                        Your agent, broker or Allstate-affiliated companies
What Personal Information Do We Have and Where                      . Companies that perform services, such as marketing,
Do We Get It                                                            credit card processing, and performing communication
We gather personal information from you and from outside                services on our behalf
sources for business purposes. Some examples of the                 • Business partners that assist us with tracking how visitors
information we collect from you may include your name, phone            use allstate.com
number, home and e-mail addresses, driver's license number,         • Other financial institutions with whom we have a joint
Social Security Number, marital status, family member                   marketing agreement
information and healthcare information. Also, we maintain           • Other insurance companies that play a role in an insurance
records that include, but are not limited to, policy coverages,         transaction with you
premiums, and payment history. We also collect information          • Independent claims adjusters
from outside sources including, but not limited to, insurance       • A business or businesses that conduct actuarial or
support organizations that assemble or collect information              research studies
about individuals for the purpose of providing to insurance




                                                                                                                                       &
              Case 1:20-cv-00070-SPW Document 1-1 Filed 05/29/20 Page 41 of 41
**


       Privacy Statement                                                                                                         Page 2 of 2
       Policy number:             1987255 8551
       Policy effective date:     April 30,2016
       Your Allstate agency is    Hobson Insurance
                                  (800) 296-7985




     . «    Those who request information pursuant to a subpoena or .your personal information with our affiliates for marketing
            court order                                                  products and services,
       • Repair shops and recommended claims vendors
                                                                         To request that we not allow other Allstate affiliates to use
       The Internet and Your Information Security                        your personal information to market their products and
       We use cookies, analytics and other technologies to help us       services, you can contact us by calling 1-800-856-2518
       provide users with better service and a more customized web       twenty-four hours a day, seven days a week. Please keep in
       experience. Additionally, our business partners use tracking      mind that it may take up to four weeks to process your request.
       services, analytics and other technologies to monitor visits to   If you previously contacted us and asked us not to allow other
       allstate.com. The website may also use Web beacons (also          Allstate affiliates to use your personal information, your
       called "clear GIFs" or "pixel tags”) in conjunction with cookies, previous choice still applies and you do not need to contact us
       If you prefer, you can choose to not accept cookies by changing again. If you would like to change your previous choice please
       the settings on your web browser. Also, if you would like to      call the number above at any time.
       learn about how we gather and protect your information over
                                                                         We Appreciate Your Business
       the Internet, please see our online privacy statement located at
                                                                         Thank you for choosing Allstate. We understand your concerns
       the bottom of the allstate.com homepage.
                                                                         about privacy and confidentiality, and we hope this notice has
       To learn more, the allstate.com Privacy Statement provides        been helpful to you. We value our relationship with you and
       information relating to your use of the website. This includes,   look forward to keeping you in Good Hands®.
       for example, information regarding:
       1) How we collect information such as IP address (the             If you have questions or would like more information, please
            number assigned to your computer when you use the            don't hesitate to contact your Allstate agent or call the Allstate
            Internet), browser and platform types, domain names,         Customer Information Center at 1-800-ALLSTATE.
          access times, referral data, and your activity while using       We reserve the right to change our Privacy practices,
          our site;                                                        procedures, and terms.
       2) Who should use our website;
       3) The security of information over the Internet; and               Allstate Insurance Company
       4) Links and co-branded sites.                                      Allstate entities on which behalf this notice is provided and
       How You Can Review and Correct Your Persona!                        amongst which information may be shared:

       Information                                                         The Allstate family of companies, LSA Securities, Deerbrook
       You can request to review your personal information contained       General Agency, Inc., Deerbrook Insurance Company, North
       in our records at any time. To do this, please send a letter to     Light Specialty Insurance Company, Northbrook Indemnity
       the address below requesting to see your information for the        Company.
       previous two years, If you believe that our information is          Please Note: Allstate affiliates American Heritage Life
       incomplete or inaccurate, you can request that we correct it.       Insurance Company, Castle Key Insurance Company and
       Please note we may not be able to provide information relating      Castle Key Indemnity Company participate in information
       to investigations, claims, litigation, and other matters. We will   sharing with the affiliates listed above, but have a separate           PI
       be happy to make corrections whenever possible.                                                                                             5
                                                                                                                                                   o
                                                                           privacy notice for their customers.
                                                                                                                                                   o
       Please send requests to:                                                                                                                    5
                                                                           Pursuant to Montana law, you may also request a record of any           o
       Allstate Insurance Company Customer Privacy Inquiries                                                                                       S
                                                                           disclosure of your medical information during the preceding             CO
                                                                                                                                                   5
       P.O. Box 40047                                                                                                                              o
                                                                           three years. Please send requests to: Allstate Insurance
       Roanoke, VA 24022-0047
                                                                           Company Customer Privacy Inquiries, P.O. Box 40047,                     s
                                                                                                                                                   g
       Your Preference for Sharing Persona! Information                    Roanoke, VA 24022-0047.                                                 |
       We would like to share your personal information with one or        (ed. 10/2015)                                                           S
                                                                                                                                                   \0
       more Allstate affiliates in order to make you aware of different                                                            X73180V6        5
                                                                                                                                                   o
       products, services and offers they can provide. However, you
       can request that Allstate and its affiliate companies not share                                                                             I
                                                                                                                                                   \©

                                                                                                                                                   8
                                                                                                                                               P) 5 o
                                                                                                                                               BP
                                                                                                                                               ill
